Case 0:18-cv-61513-JEM Document 25-2 Entered on FLSD Docket 08/28/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 0:18-cv-61513-JEM

WESTCHESTER FIRE INSURANCE COMPANY,
a Pennsylvania corporation,

Plaintiff,
v.
PIONEER CONSTRUCTION MANAGEMENT
SERVICES, INC., a Florida corporation and DYAN
RUEL MILES, an individual,

Defendants.

 

-

AFFIDAVIT OF JONATHAN P. COHEN, ESQ. IN SUPPORT OF
WESTCHESTER’S VERIFIED MOTION FOR AWARD OF
PREJUDGMENT INTEREST AND ATTORNEYS’ FEES

STATE OF FLORIDA )
COUNTY OF BROWARD

I, Jonathan P. Cohen, Esquire, being duly sworn (affirmed) according to law, depose and
say:

1, I am over the age of eighteen, and I have personal knowledge of the matters
contained in this affidavit.

2. I have been a member in good standing with the Florida Bar since 2005 (Florida
Bar No. 11526).

3. I am the managing partner of Jonathan P. Cohen, P.A. (the Firm), a Florida

professional corporation, with its principal place of business located at 500 E. Broward Blvd.,

Suite 1710, Fort Lauderdale, Florida, 33394.
Case 0:18-cv-61513-JEM Document 25-2 Entered on FLSD Docket 08/28/2019 Page 2 of 6

4. It is my responsibility in the regular course of business to obtain, and maintain
records related to my firm’s business records including client files, retainer agreements with
clients, billing by the attorneys’ and paralegals who work on firm matters as well as invoicing for
the work performed by the attorneys and paralegals on client matters. As managing partner, I am
responsible for and direct the work performed related to the claims asserted against the Bonds
issued by Westchester Fire Insurance Company. Accordingly, J am familiar with the Westchester
business records as set forth above, and in the manner in which they are created, stored and
maintained by Jonathan P. Cohen, P.A. The business records attached hereto as Exhibits 1 & 2
are records kept by this Firm in the regular course of business. They were made at or near the time
of occurrence by, or from information transmitted by, a person with knowledge of those matters.
The records attached hereto are the exact duplicates of the originals and kept by my firm in the
regular course of business.

5. I have reviewed the documents contained therein and I have personal knowledge of
its contents.

6. On or about February 15, 2018, the Firm was retained by Westchester to represent
its interests in the above-styled matter.

7. The Firm has represented Westchester and has rendered legal services in relation
to the parties in relation to the above-styled claim since that date.

8. There have been three attorneys and one paralegal who have worked on the matter:

i. Jonathan P. Cohen, Esquire, lead attorney;
ii. Beatriz M. Carta, Esquire, associate;

iii. Elizabeth Rivera, Esquire, associate; and
iv. Tammy Kalacz, paralegal

me
Case 0:18-cv-61513-JEM Document 25-2 Entered on FLSD Docket 08/28/2019 Page 3 of 6

9. Since 2018, the firm has expended the following number of hours as specified

below in paragraph 10, in its representation of Plaintiff in this matter and in other non-litigated

matters including:

a.

b.

c.

Investigating the claims asserted by the various claimants in the matter;
Assessing the validity of the claims;

Researching various legal issues including those related to indemnification,
collateralization, and validity of claims;

Communicating with Broward County regarding outstanding contract amounts
for projects covered by the Bonds;

Requesting collateral and indemnification from Defendants;

Reviewing and analyzing documents provided by client to assess potential
claims against Defendants;

Drafting complaint, affidavits, and supporting documentation;

Drafting, serving and filing summonses for service upon Defendants;

Preparing a motion for entry of Clerk’s Default;

Preparing a motion for final default judgment;

Responding to a summons and complaint served upon Westchester by Koldaire
and participating in subsequent discovery of the claims and issues presented

within same;

Responding to and negotiating a resolution to a motion to consolidate the
Koldaire lawsuit with another lawsuit; and

. Communicating with Westchester regarding legal strategy on the claims and

litigation.

10. I, Jonathan P. Cohen, have worked 69.4 hours on the matter at a rate of $275.00 per

hour and 32.6 hours at a rate of $285.00 per hour. Multiplying the number of hours worked (69.4),

at a rate of $275.00 per hour, I have billed of $19,085.00 in attorneys’ fees. Multiplying the
Case 0:18-cv-61513-JEM Document 25-2 Entered on FLSD Docket 08/28/2019 Page 4 of 6

number of hours worked (32.6), at a rate of $285.00 per hour, I have billed $9,291.00 in attorneys’
fees. Accordingly, I have billed a total of $28,376.00 in attorneys’ fees.

11. | Ms. Carta has been a member in good standing with the Florida Bar since May
1990. (Florida Bar No. 843512). Ms. Carta’s rate on this matter is $260.00 per hour. As of August
28. 2019, Ms. Carta has worked 179.6 hours at the rate of $260.00 on this matter. Multiplying the
number of hours worked by Ms. Carta (179.6), by her hourly rate of $260.00, Ms. Carta has billed
a total amount of $46,696.00 in attorneys’ fees. Ms. Carta left the Firm in March 2019.

12. Ms. Rivera has been a member in good standing with the Florida Bar since 2008
(Florida Bar No. 57330). Mrs. Rivera’s rate on this matter is $260.00 per hour. As of August 28,
2019, Mrs. Rivera has worked 9.7 hours at the rate of $260.00 on this matter. Multiplying the
number of hours worked by Ms. Rivera (9.7), by her hourly rate of $260.00, Mrs. Rivera has billed
a total amount of $2,522.00 in attorneys’ fees.

13. Ms. Kalasez has been a member of the Firm since 2015. She has been a paralegal
since 2011. Her rate on this matter is $125-135.00 per hour. She has spent 10.7 hours on this matter
at $125.00 per hour and 9.1 hours at $135.00 per hour. Multiplying the number of hours worked
by Ms. Kalascz (10.7) by her hourly rate of $125.00, Ms. Kalascz has billed $1,337.50 in fees.
Multiplying the number of hours worked by Ms. Kalascz (9.1) by her hourly rate of $135.00, Ms.
Kalascz has billed $1,228.50. Accordingly, Ms. Kalascz has billed a total of $2,566.00.

14. _—‘ The invoices that the undersigned offers to the Court in support of Westchester’s
Motion for Attorneys’ Fees, are true and correct copies of the invoices provided or to be provided
to Westchester, and accurately reflect the time spent in the tasks described in the representation of

Westchester in the above-described matter. (Exhibits 1 - 8).
Case 0:18-cv-61513-JEM Document 25-2 Entered on FLSD Docket 08/28/2019 Page 5 of 6

15. Expenses and fees incurred are compensable under the terms of the Indemnity
Agreement, as set forth in the Complaint [DE#1], and the Affidavits of Melissa Rice [DE#4] and
the Affidavit of Derek Popeil (Exhibit A).

16. I affirm that I have reviewed the invoices, that I am responsible for the billings
reflected therein, and authenticate that the information contained therein is true and correct.

17. I further affirm that the costs and fees charged as reflected in Exhibits B-1 and B-2
are reasonable given the amount of work expended in the preparation of the complaint, affidavits,
motion for default final judgment, the answer to the Koldaire complaint, discovery served and
received from Koldaire, the resolution of the motion to consolidate, and the various related
communications with Westchester, Pioneer, Broward County and other entities or people relating
to the claims and litigation.

18. Due to the number of years of legal experience possessed by Ms. Carta, Ms. Rivera,
Ms. Kalasz and me, the individual hourly rates reflect the market rate in South Florida and are
therefore reasonable.

FURTHER AFFIANT SAYTH NAUGHT.

Under penalties of perjury, I declare that I have read the fore affidavit and that the

   

facts stated in it are true.

 

Jonathan P Cohen
STATE OF FLORIDA
COUNTY OF

Sworn to and subscribed before me on this 28° day of August 2019, by Jonathan P. Cohen,

 

 

who is ___~ personal known to me who produced _ identification
(ee PWS UCeaASE ).
(Seal) =
Sighature of Notary Public
Jordan Jones Notary Name: _ JocDAM JONES
SN State of Florida
5. My Commission Expires 04/16/2022

vn Commission No. GG 208025
Case 0:18-cv-61513-JEM Document 25-2 Entered on FLSD Docket 08/28/2019. Page 6 of 6

a. ’
+
,
.
an : ‘.
4 '
ae
4

\ \ -
: \ . ’ ;
Pym .3

eanel nskiat,
gba logad® gs
SSOSIALC ceniq’ ralesimme Myke Hs
~ CLUBS OD oliioteattimed
